Case 3:19-cv-21248-BRM-LHG Document5 Filed 01/07/20 Page 1 of 2 PagelD: 77

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

THE TRUSTEES OF PRINCETON
UNIVERSITY,

Plaintiffs,
Vv.
TOD WILLIAMS BILLIE TSIEN
ARCHITECTS, LLP; JACOBS

ARCHITECTS/ENGINEERS, INC.;
and JACOBS CONSULTANCY INC.,

i APPLICATION FOR EXTENSION OF
‘TIME TO ANSWER, MOVE, OR

! OTHERWISE REPLY

‘ [Local Civil rule 6.1(b)]

Civil Action No.
3:19-cv-21248-BRM-LHG

Defendants. |!

 

Application is hereby made

time within which defendant(s)

for a Clerk’s Order extending

Tod Williams Billie Tsien

Architects, LLP may answer, move, or otherwise reply to the

Complaint filed by plaintiff herein and it is represented that:

1.
2.
2019; and
3. Time to Answer, Move
January 9, 2020.
Dated: January 6, 2020

No previous extension has been obtained;
Service of Process was effected on December 19,

or otherwise Reply expires on

THOMPSON BECKER, L.L.C.
Attorneys for Defendant,

Tod Williams Billie Tsien
Architects, LLP

Ten Melrose Avenue

Woodcrest Pavilion, Suite 400
Cherry Hill, New Jersey 08003

By: e
Joh . Becker, Esquire
I.D~ #8515
Case 3:19-cv-21248-BRM-LHG Document5 Filed 01/07/20 Page 2 of 2 PagelD: 78

ORDER
The above application is ORDERED GRANTED. Defendant’s time
to answer, move or otherwise reply is extended to January 23,
2020.

ORDERED DATED:

 

WILLIAM T. WALSH, Clerk

By:

 

Deputy Clerk
